        Case 1:17-cr-00251-PGG Document 355 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                       ORDER

                                                         17 Cr. 251 (PGG)
 HIRAM COLLAZO,

                         Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Hiram Collazao has filed a motion for compassionate release. (Dkt.

No. 345) The Government is directed to respond by August 9, 2021.

Dated: New York, New York
       July 26, 2021

                                          SO ORDERED.

                                          _________________________________
                                          Paul G. Gardephe
                                          United States District Judge
